--------------------------------------------------------------------------------

EQUITY TRANSFER AGREEMENT

Transferor:

Chen Meizhou was born on January 5, 1973, male, a citizen of the PR China.
Home address: Room 1001, Building 28, No.101 Guofang Road, Gongbei, Xiangzhou
District, Zhuhai, Guangdong Province, P.R. China Position: Shareholder and
Executive Director of Shenyang Ling Xiao Aviation Service Co.Ltd.

Transferor:

Xu Changchun was born on April 12, 1978 , male, a citizen of the PR China.
Home address: Room 1-6-2, Building 44, No.3 Xiaoheyan Rd, Dadong District,
Shenyan, Liaoning Province, P.R. china.
Position: Shareholder and Supervisor of Shenyang Ling Xiao Aviation Service
Co.Ltd.

Transferee:

Dalian Northport Information Industry Development Co., Ltd. (hereinafter
referred to Dalian Northport)
Address: Room 512, A Section, 1 Huoju Road, Qixianling Industrial Base,
High-Tech Zone, Dalian, 116025, Liaoning Province, P.R.China.
Registration Number: QIDULIAODAZONGZI NO. 014063

This equity interest transfer agreement was made among the aforesaid parties on
the basis of amiable negotiation and principles of voluntary participation in
accordance with Company Law of the People's Republic of China and other relevant
laws and regulations, the three parties agree to perform this agreement subject
to the terms and conditions stipulated below.

1. Brief Introduction to the enterprise to do equity interest transfer

Shenyang Ling Xiao Aviation Service Co. Ltd (hereinafter referred to Shenyang
Ling Xiao) was established after formally registered in Shenyang Industrial and
Commercial Administration Authority on September 26, 2007. The registration
number is 2101322108469, and its business term is from September 26, 2007 to
September 25, 2017. The business scope: agency for air tickets booking and
selling business both international airlines and Chinese domestic airlines as
well as Taiwan, Hong Kong and Macao airlines; the consultation of economic
information etc. The registered capital is RMB 1.5 million Yuan, in which
shareholder Chen Meizhou contributed RMB 1.35 million Yuan in cash, accounting
for 90% of contribution amount; and another shareholder Xu Changchun contributed
RMB 0.15 million Yuan

--------------------------------------------------------------------------------

in cash, accounting for 10% of contribution amount.

Starting from October 10, 2008, all of the business activities of Dalian Ling
Xiao Aviation Service Co. Ltd will be merged into Shenyang Ling Xiao’s business
scope. Shenyang Ling Xiao will make consolidated financial statements to
relevant authorities, and execute administration and leadership to Dalian Ling
Xiao.

2. Quantity of Equity Interest to be Transferred

Chen Meizhou (Transferor) hereby agrees to transfer RMB615 thousand Yuan
accounting for 41% of his holding shares of Shenyang Ling Xiao to Dalian
Northport (Transferee).
Xu Changchun (Transferor) hereby agrees to transfer RMB150 thousand Yuan
accounting for 10% of his holding shares of Shenyang Ling Xiao to Dalian
Northport (Transferee).
After the completion of equity interest transfer, Dalian Northport (Transferee)
shall hold RMB765 thousand of Shenyang Ling Xiao’s shares, accounting 51%. Chen
Meizhou (Transferor) shall hold RMB735 thousand of Shenyang Ling Xiao’s shares
accounting 49%. And Xu Changchun (Transferor) shall be no longer holding any
share of Shenyang Ling Xiao.

3. Price of Shares to be transferred

The price of shares of Shenyang Ling Xiao to be transferred to Dalian
Northport(Transferee)agreed by Chen Meizhou and Xu Changchun (Transferors),
shall be replaced by 2.7 millions shares issued by Dalian Northport’s parent
company—Northport Network System Inc. for the time being, one share shall be
calculated at the price of US$ 2.00. The final transfer price shall be
determined by the auditing results of its financial report of Shenyang Ling Xiao
for one full year business activity from April 1, 2008 to March 31, 2009, and
finally determine the numbers of shares to be transferred ..

4. Mode of Payment and Term

After approval of the equity interest transfer agreement, the Transferee shall
make advance payment of 2.7 million shares of its parent company-- Northport
Network System Inc. to the Transferors. And then after the final transfer price
fixed, will calculate the numbers of shares to be transferred, it shall be
treated in accordance with the principle stipulated in this agreement that to
make supplementary payment for any deficiency but not refund the overpayment.

5. Responsibilities of Transferors

--------------------------------------------------------------------------------

5.1. The Transferors represent and warrant to the Transferee that they legally
owned those equity interests to be transferred, as well as the right and power
to deal with them entirely and effectively, and also warrant that those equity
interests are free and clear of liens, mortgage and encumbrances whatever.
Otherwise, they shall bear the economic responsibility and legal liability
caused thereof.

5.2. Transferors ensure that they shall do their utmost to deal with the
formalities of alteration of company registration, otherwise, they shall bear
the economic losses caused to Transferee thereof.

5.3. Transferors represent and warrant to Transferee that Shenyang Ling Xiao
Aviation Service Co. Ltd is not bound by any liability or contingent debt, and
also guarantee that the corporate properties are free and clear of sequestration
or mortgage, which shall impact the execution of right and power due. If any,
the Transferors shall bear the losses caused thereof.

6. Expenses to be undertaken

Any expense related to the Transfer in the process of Equity Interest Transfer
shall be borne by the Transferee.

7. Special Provision

After the signing of this Equity Interest Transfer Agreement, the Transferors
and their company shall not be permitted to establish any new enterprise with
the same business scope of Shenyang Ling Xiao both in Shenyang and Dalian
region. Otherwise, they shall compensate all of the losses arising from this
action to the Transferee.

8. Responsibilities for Breach of the contract

In case any party cannot appropriately or completely perform the obligations
stipulated in this Agreement, the party shall bear the responsibility and pay
all the economic losses to the observant party.

9. Settlement of Disputes

Any dispute arising from the execution of this Agreement shall be settled
through friendly consultations by the parties. In case no settlement through
consultation can be reached or is unwilling to make the consultation, the
disputes shall be submitted to the People’s Court of Dalian Xigang District.

--------------------------------------------------------------------------------

10. Any matter not covered in the Agreement shall be solved by signing the
supplementary agreement of Equity Interest Transfer Agreement. The supplementary
agreement and this Agreement share the same legal effectiveness.

11. This Equity Interest Transfer Agreement shall become effective upon signing
and stamping by the three parties.

12. This Agreement has been made in quintuplicate. The two copies are to be held
by Transferor and the two copies are to be held by Transferee. One copy is to be
submitted to enterprise registration authority for filing. All the copies share
the same effectiveness.

13. This Equity Interest Transfer Agreement has been made in both Chinese and
English versions. The Chinese version shall be prevailing.

14. In case this Equity Interest Transfer Agreement has any discrepancy with
other agreements, should do in accordance with the stipulations of this Equity
Interest Transfer Agreement.

/s/ Chen Meizhou Dalian Northport Information Industry Development Co., Ltd.    
Signed by Transferor: Stamped by Transferee:         /s/ Xu Changchun /s/ Zhao
Yan     Signed by Transferor: Signed by Legal Representative:

Signed on the date of October 9 , 2008

--------------------------------------------------------------------------------